Citation Nr: 1433900	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  10-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to January 4, 2012 and 50 percent thereafter.  

2.  Entitlement to an effective date prior to February 9, 2009, for the award of service connection for PTSD. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD and assigned a 30 percent disability rating, effective February 9, 2009.  In a July 2012 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective January 4, 2012. 

A Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the claim for an increased rating for PTSD remains before the Board.


FINDINGS OF FACT

1.  Prior to January 4, 2012, the competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's PTSD did not manifest as occupational and social impairment, with reduced reliability and productivity or difficulty in establishing and maintaining effective work and social relationships.

2.  Since January 4, 2012, the competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's PTSD has not manifested as occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

3.  The Veteran filed his original claim for service connection for PTSD on June 10, 2004 and this claim was denied in a rating decision that became final.  

4.  Subsequently, a September 2009 rating decision granted service connection for PTSD from February 9, 2009, based, in part, on service personnel records that existed and had not been associated with the claims file when VA first decided the claim in July 2005.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent prior to January 4, 2012 for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for an initial rating in excess of 50 percent since January 4, 2012 for the service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  The criteria for entitlement to an effective date of June 10, 2004 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.156(c) (2004); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied with a February 2009.

The duty to assist has also been satisfied.  VA has obtained the Veteran's service treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded a VA examination most recently in January 2012.  The VA examination is sufficient, as the examiner considered the Veteran's statements, offered explanations for the opinions stated, and provided the information necessary to resolve the issues on appeal.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claims at this time. 

II.  Increased Ratings

Disability evaluations are determined by comparing a Veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102 , 4.3.

The Veteran's PTSD is currently evaluated as 30 percent disabling prior to January 4, 2012 and 50 percent disabling thereafter under Diagnostic Code 9411.  Under the provisions of 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders is used to determine disability ratings.

The General Rating Formula for Mental Disorders provides that a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).   

A 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

The Federal Circuit recently addressed how to apply the criteria in 38 C.F.R. 
§ 4.130.  In affirming a 70 percent evaluation for PTSD, the Federal Circuit stated that "[e]ntitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013).


A. Prior to January 4, 2012

Buddy statements dated November 2004 from J. P. and G. T. report that the Veteran is withdrawn from people and that he stays away from large gatherings.  J. P. reported that the Veteran had few close friends and that the Veteran does not trust easily.  A statement from the Veteran's wife notes that the Veteran prefers to be home, that he has abandoned his hobbies of fishing and hunting, that he does not have many close friends, and that he is not close with his family.  The Veteran's wife reported that the Veteran has worked at his current job for 30 years because he works by himself.  

In October 2007, the Veteran reported having persisting intrusive memories, nightmares twice a week, and intrusive thoughts during the day.  The Veteran reported getting angry easily and that he has a strained relationship with his coworkers at times.  The Veteran also reported being depressed often and losing interest in his hobbies.  The Veteran noted that he occasionally hears his military nickname "D" when he is working in his shop, which briefly confuses him.  The Veteran reported that he avoids large crowds and dislikes turning his back to the door.  The Veteran reported that he has been working as a sawmill worker for 33 years and that he anticipated retiring in the next few years.  The Veteran reported being married for 35 years with 1 adopted daughter.  The Veteran described his marriage as "ok."  The Veteran was dressed appropriately, his thoughts were linear and goal directed, and his speech was normal.  No suicidal or homicidal ideation or delusions were noted.  The doctor noted that the Veteran was a low imminent risk of harm to himself or others.  The Veteran had a GAF score of 58.

During an October 2009 VA examination, the Veteran reported being married since the age of 27, that his relationship with his wife is going well, and that he feels close to her and loves her.  The Veteran reported that they have a strained relationship at times because the Veteran has a hard time understanding his son.  The Veteran reported associating with friends about twice a week.  The Veteran reported that he stopped working at a saw mill after 34 years because the company closed the mill near his house.  The Veteran reported that he worked with one other person at the mill.  The Veteran felt that he was forced to retire when the mill closed because he was going to have to have to work in a room with several other people and that he could not keep track of them.  The Veteran's thoughts were logical and goal directed, with no signs of hallucinations, delusions or preoccupations.  The examiner found that the Veteran's PTSD had mild to moderate social impact because he has few close friends.  

Based on the evidence of record, the Board finds that the Veteran's overall symptomatology and level of impairment prior to January 4, 2012 most nearly approximate those contemplated by a 30 percent rating.  A 50 percent rating is not warranted because the evidence does not show reduced reliability and productivity or difficulty in establishing and maintaining effective work and social relationships.  The Veteran described his relationship with his wife as positive, reported that he has a few friends that he sees about twice a week, and was able to work in a saw mill for 34 years.  The Board acknowledges that the Veteran felt that he had to retire because he would not be able to work with a lot of people in the same room; however, the October 2007 doctor noted that the Veteran was looking to retire in a few years.  Even considering the Veteran's report that he had a strained relationship with his coworkers at times the record contains no evidence that these symptoms have reduced the Veteran's reliability and productivity.  And even if the Veteran has had difficulty maintaining effective relationships, there is no evidence of disruptive behavior of a degree that would impair routine activities.  As the criteria for the next, higher, 50 percent rating are not met, it logically follows that the criteria for an even higher rating--70 or 100 percent--are likewise not met.

Based on the foregoing, the Board finds that prior to January 4, 2012; the Veteran's PTSD does not more nearly approximate a rating in excess of 30 percent. 

Since January 4, 2012

During the January 2012 VA examination, the Veteran reported having nightmares two to three times per week.  The Veteran reported sleeping 5 to 6 hours a night, being hypervigilant and feeling detached from others.  The Veteran reported that he was able to function at work because he worked with only one other person, but that this prevented him from advancing in his job.  The Veteran also reported being withdrawn and having few close friends.  The Veteran reported that he has been married for 38 years and that his wife complains that he is withdrawn.  The Veteran reported symptoms of anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  The examiner found that the Veteran is able to manage his financial affairs.  The examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran had a GAF score of 58. 

VA treatment records dated April 2012 note that the Veteran reported having nightmares, but denied suicidal or homicidal ideation.  A PTSD screening questionnaire showed that the Veteran denied thinking about taking his own life. 

Based on the evidence of record, the Board finds that the Veteran's overall symptomatology and level of impairment since January 4, 2012 most nearly approximate those contemplated by a 50 percent rating.  A 70 percent rating is not warranted because the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran reported having a few close friends and reported that he was able to maintain employment for 34 years.  Even considering the Veteran's report of suicidal ideation during the January 2012 VA examination, the examiner described the degree of severity of the Veteran's PTSD as essentially being indicative of occupational and social impairment with reduced reliability and productivity, which is shown under 38 C.F.R. § 4.130 to describe the criteria for a 50 percent rating.  In addition, the Veteran's GAF score was 58, which is indicative of moderate symptoms and the Veteran denied suicidal ideation in April 2012.  While the Veteran is withdrawn, he has a relationship with his wife and reported having a few friends; the evidence of record does not show that the Veteran is unable to establish and maintain effective relationships.  

Based on the foregoing, the Board finds that since January 4, 2012; the Veteran's PTSD does not more nearly approximate a rating in excess of 50 percent. 


C.  Other Considerations

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Here, the Veteran reported in June 2012 that he did not want to pursue a TDIU claim and there is no evidence of unemployability due to the Veteran's service-connected PTSD.  Further consideration of TDIU is not warranted.

In summary, the Board finds that the Veteran's PTSD symptoms are contemplated by a 30 percent disability rating prior to January 4, 2012 and a 50 percent rating thereafter.  Accordingly, the Board concludes that reasonable doubt does not apply, and the criteria for a rating in excess of 30 percent for the Veteran's PTSD have not been met.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection.  Specifically, he asserts that service connection should be made effective from June 10, 2004, the date that he originally filed his service connection claim.  

Service connection for PTSD was originally denied in a July 2005 rating decision, which was mailed to the Veteran on July 13, 2005.  While the Veteran submitted a notice of disagreement with respect to this decision, it was dated July 17, 2006 and received by the RO on July 20, 2006, which was not timely.  As a general rule, a rating decision that is not timely appealed becomes final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Veteran subsequently advanced his service connection claim again and in a September 2009 rating decision, the RO granted service connection effective February 2009.  The Veteran argues that an earlier effective date is warranted. 

The Veteran's initial service connection claim was denied in a July 2005 rating decision, on the basis, at least in part, that the Veteran had not submitted sufficient information to verify his stressor.  With respect to the stressors, the Veteran submitted several statements.  In an August 2004 statement, the Veteran reported that he served in the 25th Infantry Division's C Company and that he witnessed an insurgent killed in action in February.  The Veteran reported that shortly after he arrived at the Cu Chi base camp, the base came under a mortar and rocket attack.  The Veteran noted that he thought that he was going to die.  The Veteran also reported being part of a convoy just east of Cu Chi.  The Veteran reported that in August or September 1967 he was involved in a battle against Viet Cong insurgents east of Cu Chi.  In an April 2005 statement, the Veteran reported that he witnessed a young boy get run over by a tank while he participated in a "search and destroy" campaign in the Ho Bo Woods.  The Veteran also reported that the mortar and rocket attack happened in January 1967.  The RO specifically noted that "[t]he information available is not detailed enough to allow us to ask the service department to corroborate the claimed stressors."  

A review of the claims file reveals that service connection was subsequently granted in September 2009 based on service personnel records received from the U.S. Army and Joint Services Records Research Center and the stressors described by the Veteran in his August 2004 and April 2005 statements.  

Generally, new and material evidence must be received to reopen a finally adjudicated claim.  Where service connection is granted based on new and material evidence, the effective date is generally the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r).  38 C.F.R. § 3.156(c)(1) provides an exception if VA receives "relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim."  However, this exception does not apply to records that could not have been obtained at the time of the finally adjudicated claim at issue from the U.S. Army and Joint Services Records Research Center if the Veteran at that time failed to provide sufficient information for VA to identify and obtain such records. 38 C.F.R. § 3.156(c)(2). 

In this case, the grant of service connection for PTSD was, at least in part, based on receipt of service department records from the U. S. Army and Joint Services Records Research Center.  Specifically, the Veteran's service personnel records verified that the Veteran was attached to a unit that was located in Cu Chi during a Viet Cong attack.   

The facts of this case are analogous to those at issue in Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  In Mayhue, the Court recognized that 38 C.F.R. § 3.156(c)(2) cannot be used to deny an earlier effective date in a case where newly acquired service records were ultimately used to verify a purported stressor was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available and not any inaction on the part of the Veteran that prevented VA from corroborating the purported stressor at an earlier date. Id. 

It is undisputed that at the time that the Veteran's initial PTSD claim was denied for lack of a verifiable, in-service stressor, the RO had the Veteran's dates of service in Vietnam, his unit information, and the location of the Veteran's unit and possible month in which the reported stressor occurred.  Further, the record at that time included a letter from a private doctor that diagnosed the Veteran with PTSD and related the diagnosis to stressful events during service.  

In light of Mayhue, the Board finds that an earlier effective date for service connection for PTSD is appropriate effective from date of receipt of the original claim, June 10, 2004, because the information used to verify the Veteran's stressors was of record at the time of the original denial of service connection.  


ORDER

Entitlement to a disability rating in excess of 30 percent for the service-connected PTSD prior to January 4, 2012 is denied. 

Entitlement to a disability rating in excess of 50 percent for the service-connected PTSD since January 4, 2012 is denied. 

Entitlement to an effective date of June 10, 2004, for the award of service connection PTSD is granted. 



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


